Mathews, J.
delivered the opinion of the court. This is a suit commenced by procuration, in favor of an heir against his curators ad bona, to recover his portion of the succession of his grandfather aud grand-mother, which is alleged to be in the possession of the defendant.
The plaintiff obtained judgment in the court below, by which the defendant was decreed to render an account, and pay the amount demanded, with interest, &c. From this, the latter appealed.
The questions raised by the pleading in the cause, depend principally on matters of fact. We have examined the evidence attentively, as it appears on the record, and are of opinion, that it authorises a judgment in favor of the appellee, but not precisely in the manner, and to the same extent of that pronounced by the court of probates. The judgment there rendered, seems to us to be erroneous in two respects: 1st. In decreeing costs against the plaintiff and 2d. in not adjudging to the curator, ten per cent. per annum on the revenue prod*464uced by the estate of the heir while under the management of said curator; i. e. the interests allowed on the capital sum at 5 per cent.
Livermore for the plaintiff, Morel for the defendant.
It is therefore ordered, adjudged, and decreed, that the judgment of the court below, be avoided, reversed and annulled; and it is further ordered, adjudged and decreed, that the defendant and appellant do render an account of his administration of the plaintiff's ancestors' estate as prayed for in his petition, and that said plaintiff do recover from the defendant $7254, with interest, at five per cent. from the 1st of April, 1824 until paid, with costs in the court below. The costs of the appeal to be paid by the plaintiff and appellee.